UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1934


EDITA MAGDIRILA BAUA, a/k/a Edita Magdirila,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 28, 2014                 Decided:   April 4, 2014


Before SHEDD, KEENAN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Arnedo S. Valera, LAW OFFICES OF VALERA & ASSOCIATES, Fairfax,
Virginia, for Petitioner. Stuart F. Delery, Assistant Attorney
General, Shelley R. Goad, Assistant Director, Dalin R. Holyoak,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edita    Magdirila    Baua,      a     native   and   citizen      of   the

Philippines, petitions for review of an order of the Board of

Immigration Appeals (Board) denying her motion to reconsider.

We   have     reviewed    the     administrative            record      and    Baua’s

contentions    and    conclude    that       the    Board   did   not     abuse     its

discretion     in     denying     reconsideration.                See     8    C.F.R.

§ 1003.2(a), (b)(1) (2013).          Accordingly, we deny the petition

for review for the reasons stated by the Board.                   See In re: Baua

(B.I.A. June 27, 2013).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this   court    and        argument    would      not   aid   the

decisional process.

                                                                  PETITION DENIED




                                         2